Name: Commission Regulation (EC) No 306/95 of 15 February 1995 amending Regulation (EEC) No 3515/92 laying down common detailed rules for the application of Council Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency
 Type: Regulation
 Subject Matter: European construction;  distributive trades;  transport policy;  trade;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R0306Commission Regulation (EC) No 306/95 of 15 February 1995 amending Regulation (EEC) No 3515/92 laying down common detailed rules for the application of Council Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency Official Journal L 036 , 16/02/1995 P. 0001 - 0001COMMISSION REGULATION (EC) No 306/95 of 15 February 1995 amending Regulation (EEC) No 3515/92 laying down common detailed rules for the application of Council Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (1), and in particular Article 4 thereof, Whereas due to the accession of Austria, Finland and Sweden to the European Union, it is necessary to introduce linguistic adjustments in Commission Regulation (EEC) No 3515/92 (2); Whereas the measures provided for in this Regulation are in accordance with the opinion of all Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3515/92 is hereby amended as follows: 1. the following entries are added to Article 2, second subparagraph: '- Interventionsprodukter som innehas av . . . . . . (interventionsorganets namn och adress) foer lagring i . . . . . . (beroert land och adress till det tilltaenkta lagringsstaellet). Tillaempning av artikel 2 foersta strecksatsen i foerordning (EEG) nr 1055/77 - Interventiotuotteita, jotka ovat . . . . . . (interventioelimen nimi ja osoite) hallussa ja jotka on tarkoitus varastoida . . . . . . (kyseessae olevan maan ja ehdotetun varastointipaikan osoite). Asetuksen (ETY) N :o 1055/77 2 artiklan ensimmaeisen luetelmakohdan mukainen soveltaminen.'; 2. the following entries are added in Article 5, first subparagraph: '- Interventionsprodukter - oeverfoeringsfoerfarande, - Interventiotuotteita - siirtotoimi'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 128, 24. 5. 1977, p. 1. (2) OJ No L 355, 5. 12. 1992, p. 15.